DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Priority
2.	Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Information Disclosure Statement
3.	The information disclosure statement submitted on December 17, 2019 has been considered by the Examiner and made of record in the application file.
Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Jeuk et al. (U.S. Patent Application Publication # 2017/0373990 A1) in view of Wang et al. (U.S. Patent Application Publication # 2018/0270130 A1).
Regarding claim 1, Jeuk et al. teach a network device (Fig.7 @ 701), comprising: 
a processing resource (Fig.7 @ 703); and 
a memory resource storing machine-readable instructions (Fig.7 @ 704; Paragraph [0061]) to cause the processing resource (Fig.7 @ 703) to: 
partition a default radio of the network device into a service chain and a scan chain (read as other information for network service) in response to a scan request (read as receiving a packet with network overlay/segmentation identifier and other information (Fig.3; Paragraph [0017] and [0031]); For example, “In order for the network overlay /segmentation identifier to be extracted by network overlay /segmentation identifier agents/units 120a-c, network elements 125a and 125b may insert the network overlay /segmentation identifier into the NSH of the packet when transmitting the packet into network service chain 110.”(Paragraph [0017]) Further, “The network service may also be applied based on a combination of the network overlay/segmentation identifier and other information that may be ”(Paragraph [0031])); 
However, Jeuk et al. fail to explicitly teach the step to scan a particular channel with the scan chain to discover devices operating on the particular channel of a network; and 
combine the service chain and the scan chain into the default radio.
Wang et al. teach a method to scan a particular channel with the scan chain to discover devices operating on the particular channel of a network (read as VTester Module (Fig.2 @ 209, Fig.5 @ 505; Paragraph(s) [0016] and [0058]); For example, “scans service chain connectivity that traffic flows to complete a customer service order.” (Paragraph [0016]) Further “The self-driven testing platform 101 may retrieve service chain inventory data from a plurality of network locations including IP address, data from SDN Flow Table, and adjacent neighbor connection information”(Paragraph [0058])); and 
combine the service chain and the scan chain into the default radio. (read as “the self-driven testing platform 101 compares and corrects any mismatched network configuration data.”(Paragraph [0064]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the VTester module executing 
Regarding claim 6, and as applied to claim 1 above, Jeuk et al., as modified by Wang et al., teach a network device wherein the network device is an access point (AP). (read as network element (Fig.1, 3, and 7))
Claims 2-5 and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over Jeuk et al. (U.S. Patent Application Publication # 2017/0373990 A1), in view of Wang et al. (U.S. Patent Application Publication # 2018/0270130 A1), and  Kwon et al. (U.S. Patent Application Publication # 2006/0251025 A1).
Regarding claim 2, and as applied to claim 1 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach the step to provide network connectivity to client devices connected to the network device with the service chain while the particular channel is scanned by the scan chain.
Kwon et al. teach a method to provide network connectivity to client devices connected to the network device with the service chain while the particular channel is scanned by the scan chain. (read as response frame (Paragraph [0053]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning 
Regarding claim 3, and as applied to claim 1 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the channel scanned by the scan chain is determined based on the scan request.
Kwon et al. teach a method wherein the channel scanned by the scan chain is determined based on the scan request. (Fig.5 @ 310)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the channel scanning request unit as taught by Kwon et al. and the VTester module executing a self-driven testing platform as taught by Wang et al. with the network devices as taught by Jeuk et al. for the 
Regarding claim 4, and as applied to claim 1 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the network device provides network connectivity to client devices connected to the network device on a channel that is different from the particular channel scanned by the scan chain.
Kwon et al. teach a method wherein the network device provides network connectivity to client devices connected to the network device on a channel that is different from the particular channel scanned by the scan chain. (read as “The transceiver unit 350 assigns independent channels to the respective antennas so that the plurality of search frames can be respectively output through their respective channels.”(Paragraph [0059]) Also, “If the control unit 330 carries out channel switching, the transceiver unit 350 switches a channel assigned to a specific antenna to a new channel under the control of the control unit 330.”(Paragraph [0060]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning 
Regarding claim 5, and as applied to claim 1 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
combine the service chain and the scan chain into the default chain after the predetermined amount of time. (read as “the self-driven testing platform 101 compares and corrects any mismatched network configuration data.”(Paragraph [0064]))
However, Jeuk et al. and Wang et al. fail to explicitly teach the step to:
scan the particular channel with the scan chain for a predetermined amount of time; 
Kwon et al. teach a method to:
scan the particular channel with the scan chain for a predetermined amount of time (read as searching a channel for time threshold (Paragraph(s) [0054] and [0056]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching based 
Regarding claim 7, Jeuk et al. teach a non-transitory machine-readable storage medium having stored thereon machine-readable instructions (Fig.7 @ 704; Paragraph [0061]) to cause a computer processor (Fig.7 @ 703) to: 
partition, by a network device, a default radio of the network device into a service chain and a scan chain (read as other information for network service) in response to receiving a scan request (read as receiving a packet with network overlay/segmentation identifier and other information (Fig.3; Paragraph [0017] and [0031]); For example, “In order for the network overlay /segmentation identifier to be extracted by network overlay /segmentation identifier agents/units 120a-c, network elements 125a and 125b may insert the network overlay /segmentation identifier into the NSH of the packet when transmitting the packet into network service chain 110.”(Paragraph [0017]) Further, “The network service may also be applied based on a combination of the network overlay/segmentation identifier and ”(Paragraph [0031])); 
However, Jeuk et al. fail to explicitly teach the step to scan, by the scan chain of the network device, a particular channel to discover devices operating on the particular channel of a network, 
wherein the network device is operating on a channel that is different from the particular channel; and 
combine the service chain and the scan chain into the default radio.
Wang et al. teach the method to scan a particular channel to discover devices operating on the particular channel of a network (read as VTester Module (Fig.2 @ 209, Fig.5 @ 505; Paragraph(s) [0016] and [0058]); For example, “scans service chain connectivity that traffic flows to complete a customer service order.” (Paragraph [0016]) Further “The self-driven testing platform 101 may retrieve service chain inventory data from a plurality of network locations including IP address, data from SDN Flow Table, and adjacent neighbor connection information”(Paragraph [0058])), and 
combine the service chain and the scan chain into the default radio. (read as “the self-driven testing platform 101 compares and corrects any mismatched network configuration data.”(Paragraph [0064]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the VTester module executing 
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the network device is operating on a channel that is different from the particular channel; 
Kwon et al. teach a method wherein the network device is operating on a channel that is different from the particular channel (read as “The transceiver unit 350 assigns independent channels to the respective antennas so that the plurality of search frames can be respectively output through their respective channels.”(Paragraph [0059]) Also, “If the control unit 330 carries out channel switching, the transceiver unit 350 switches a channel assigned to a specific antenna to a new channel under the control of the control unit 330.”(Paragraph [0060]));
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching as taught by Kwon et al. and the VTester module executing a self-driven testing platform as taught by Wang et al. with the network devices as taught by Jeuk et al. for the purpose of improving connectivity allotment for devices to receive and provide services in a network.
Regarding claim 12, Jeuk et al. teach a method (Fig.3), comprising:
partitioning, by an access point (AP) (Fig(s).1, 7), a default radio of the AP into a service chain and a scan chain (read as other information for network service) in response to receiving a scan request (read as receiving a packet with network overlay/segmentation identifier and other information (Fig.3; Paragraph [0017] and In order for the network overlay /segmentation identifier to be extracted by network overlay /segmentation identifier agents/units 120a-c, network elements 125a and 125b may insert the network overlay /segmentation identifier into the NSH of the packet when transmitting the packet into network service chain 110.”(Paragraph [0017]) Further, “The network service may also be applied based on a combination of the network overlay/segmentation identifier and other information that may be included in the header of the packet, such as in a metadata field of the packet.”(Paragraph [0031])); 
However, Jeuk et al. fail to explicitly teach scanning a particular channel to discover devices operating on the particular channel of a network, 
wherein the AP is operating on a channel that is different from the particular channel; 
providing network connectivity to client devices connected to the AP; and 
combining the service chain and the scan chain into the default radio.  
 Wang et al. teach a method for scanning a particular channel to discover devices operating on the particular channel of a network (read as VTester Module (Fig.2 @ 209, Fig.5 @ 505; Paragraph(s) [0016] and [0058]); For example, “scans service chain connectivity that traffic flows to complete a customer service order.” (Paragraph [0016]) Further “The self-driven testing platform 101 may retrieve service chain inventory data from a plurality of ”(Paragraph [0058])), and
 combining the service chain and the scan chain into the default radio. (read as “the self-driven testing platform 101 compares and corrects any mismatched network configuration data.”(Paragraph [0064]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the VTester module executing a self-driven testing platform as taught by Wang et al. with the network devices as taught by Jeuk et al. for the purpose of enhancing service chain allocation in a network.
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the network device is operating on a channel that is different from the particular channel; 
providing network connectivity to client devices connected to the AP; and
Kwon et al. teach a method wherein the network device is operating on a channel that is different from the particular channel (read as “The transceiver unit 350 assigns independent channels to the respective antennas so that the plurality of search frames can be respectively output through their respective channels.”(Paragraph [0059]) Also, “If the control unit 330 carries out channel switching, the transceiver unit 350 ”(Paragraph [0060]));
providing network connectivity to client devices connected to the AP (read as response frame (Paragraph [0053])); and
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching as taught by Kwon et al. and the VTester module executing a self-driven testing platform as taught by Wang et al. with the network devices as taught by Jeuk et al. for the purpose of improving connectivity allotment for devices to receive and provide services in a network.
Regarding claims 8 and 13, and as applied to claims 7 and 12 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
combine the service chain and the scan chain into the default chain after the predetermined amount of time. (read as “the self-driven testing platform 101 ”(Paragraph [0064]))
However, Jeuk et al. and Wang et al. fail to explicitly teach to combine the service chain and the scan chain into the default radio in response to at least one of: 
scanning the particular channel for a predetermined amount of time; 
receiving a multiple-user multiple-input multiple-output (MU-MIMO) transmission from a plurality of client devices connected to the network device; and 
transmitting a MU-MIMO transmission to the plurality of client devices connected to the network device.
Kwon et al. teach a  method to combine the service chain and the scan chain into the default radio in response to at least one of: 
scanning the particular channel for a predetermined amount of time (read as control unit (Fig.5 @ 330, Fig.6 @ 140; Fig.7@ S240; Paragraph [0054])); 
receiving a multiple-user multiple-input multiple-output (MU-MIMO) transmission from a plurality of client devices connected to the network device (Fig.1; Fig.5 @ 350; Fig(s).8-9); and 
transmitting a MU-MIMO transmission to the plurality of client devices connected to the network device. (Fig.1; Fig.5 @ 350; Fig(s).8-9)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching as taught by Kwon et al. and the VTester module executing a self-driven testing platform as 
Regarding claim 9, and as applied to claim 8 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the predetermined amount of time is modifiable.
Kwon et al. teach a method wherein the predetermined amount of time is modifiable. (read as reducing the channel scanning time (Paragraph [0088]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for reducing the channel scanning time as taught by Kwon et al. and the VTester module executing a self-driven testing platform as taught by Wang et al. with the network devices as taught by 
Regarding claim 10, and as applied to claim 7 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the scan request is periodically received by the network device.
Kwon et al. teach a method wherein the scan request is periodically received by the network device. (read as passive scanning (Fig.7 @ S220; Paragraph [0011]))
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching as taught by Kwon et al. and the VTester module executing a self-driven testing platform as 
Regarding claim 11, and as applied to claim 7 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the scan request is received by the network device in response to a change in a topology of the network.
Kwon et al. teach a method wherein the scan request is received by the network device in response to a change in a topology of the network. (Fig.6 @ S145 and Fig.7 @ S250)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching as taught by Kwon et al. and the VTester module executing a self-driven testing platform as 
Regarding claim 14, and as applied to claim 12 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the method includes: 
determining, by the AP, whether MU-MIMO transmissions by the client devices are in progress; and 
refraining from partitioning the default radio in response to MU-MIMO transmissions by the client devices being in progress.
Kwon et al. teach a method wherein the method includes: 
determining, by the AP, whether MU-MIMO transmissions by the client devices are in progress (Fig.5 @ 330, Fig.6 @ S135, Fig.7 @ S230); and 
refraining from partitioning the default radio in response to MU-MIMO transmissions by the client devices being in progress. (Fig.5 @ 330, Fig.6 @ S135, Fig.7 @ S230)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning independent channels to specific antennas and the function for channel switching as 
Regarding claim 15, and as applied to claim 14 above, Jeuk et al. teach “a packet is received at a device configured to provide a service function within a network service chain.”(Paragraph [0011])
Wang et al. teach “testing methodologies suitable for use in testing integrated cloud interoperability, adjacent network compatibility and service chain connectivity.”(Paragraph [0001])
However, Jeuk et al. and Wang et al. fail to explicitly teach wherein the method includes: 
queueing received scan requests in response to the MU-MIMO transmissions being in progress; and 
scanning, by the scan chain of the AP, particular channels included in the queued scan requests in response to MU-MIMO transmissions by the client devices ceasing.
Kwon et al. teach a method wherein the method includes: 
queueing received scan requests in response to the MU-MIMO transmissions being in progress (Fig.5 @ 330, Fig.6 @ S150, Fig.7 @ S260); and 
scanning, by the scan chain of the AP, particular channels included in the queued scan requests in response to MU-MIMO transmissions by the client devices ceasing. (Fig.5 @ 330, Fig.6 @ S150, Fig.7 @ S260)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to employ the function for assigning 
Conclusion
6.	Any response to this Office Action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents
                      P.O. Box 1450
		Alexandria, VA 22313-1450
Hand-delivered responses should be brought to 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314                                                                                                                                                                           
Any inquiry concerning this communication or early communications from the Examiner should be directed to Salvador E. Rivas whose telephone number is (571) 270-1784. The examiner can normally be reached on Monday-Friday from 7:00AM to 3:30PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Un C. Cho can be reached on (571) 272- 7919. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist/customer service whose telephone number is (571) 272-2600.

/SALVADOR E RIVAS/Primary Examiner, Art Unit 2413                                                                                                                                                                                                        
February 13, 2021